TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 10, 2014



                                      NO. 03-13-00728-CR


                                  The State of Texas, Appellant

                                                  v.

                                   Daniel Misiaszek, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order entered by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was reversible error in the district court’s order.

Therefore, the Court reverses the trial court’s order and remands the case for further proceedings.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.